Name: COMMISSION REGULATION (EC) No 48/95 of 12 January 1995 temporarily suspending the advance fixing of export refunds for certain milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 13 . 1 . 95 No L 9/21Official Journal of the European Communities COMMISSION REGULATION (EC) No 48/95 of 12 January 1995 temporarily suspending the advance fixing of export refunds for certain milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (! ), as last amended by Regula ­ tion (EC) No 2807/94 (2) ; Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 776/94 (4), and in particular the first subparagraph of Article 5 (4) thereof, Whereas the market for certain milk products is characte ­ rized by uncertainty ; whereas the current refunds appli ­ cable could lead to speculative advance fixing of the refund ; whereas it is necessary to suspend temporarily the advance fixing of refunds for the products in question ; whereas this suspension must not affect applications pending, submitted before 10 January 1995 ; HAS ADOPTED THIS REGULATION : Article 1 1 . The advance fixing of refunds on products falling within CN codes 0402 21 , 0402 29 and 0405 is hereby suspended for 13 January 1995. 2. However, the suspension provided for in the prece ­ ding paragraph shall not apply to applications for certifi ­ cates submitted before 10 January 1995, which are to be issued as from that date. Article 2 This Regulation shall enter into force on 13 January 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 January 1995. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 298 , 19. 11 . 1994, p. 1 . (3) OJ No L 155, 3 . 7. 1968 , p. 1 . (4) OJ No L 91 , 8 . 4 . 1994, p. 6.